DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 18-20 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kites et al. (U.S. PGPUB No. 2010/0260945) in view of Becker et al. (U.S. PGPUB No. 2003/0081430).

Initially, the Examiner notes that the recitation of “A method for curing ink in a printing system” is a recitation of the intended use of the claimed invention. When reading the preamble in the context of the entire claim, the recitation of a method for curing ink in a printing system is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

I.	Regarding claims 18 and 20, Kites teaches a method comprising delivering light energy from an array of LEDs (abstract and Figure 4) and curved reflector (abstract and Figure 4) to generate a multi-dimensional column of irradiance that is delivered to the work piece, wherein at least a portion of the irradiance is delivered at an angle normal to the top surface of the work piece (Figure 4, where the workpiece surface is at point 150). Additionally, as a portion of the light is delivered at an angle normal to the surface of the work piece, the column of irradiance is also generated at a parallel plane above or below the focal plane of the curved reflector (see Figure 4). Attention is directed to Kites at Figure 4 
    PNG
    media_image1.png
    410
    494
    media_image1.png
    Greyscale
 which yields an identical irradiation of light to a surface at 150 as applicant’s yields, absent the refractive optic which is being used to converge light from the light source process as shown in applicant’s Figure 4B 
    PNG
    media_image2.png
    741
    461
    media_image2.png
    Greyscale
. Kites fails to teach delivering the light via a refractive cylindrical optic such that the optic generates a virtual image which is then reimaged using the curved reflector.
	However, Becker teaches an LED light source array (0006) with a plano-convex refractive optics lens, placed within the focal length of the refractive optic (element 42, Figure 2) which inherently generates a virtual image of the light source behind the refractive cylindrical optic (as it is similar to Applicant’s system as demonstrated in Figure 3A), for delivering irradiation to a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kites’ process by including a refractive cylindrical optic that generates a virtual image which is then reimaged by Kites’ curved reflector. One would have been motivated to make this modification as Becker teaches that the lens can collect rays from the LED array and focus them to provide them uniformly to a substrate (0022), such that all the light from Kites’ LEDs could be converged to the reflector, thereby providing an improved efficiency of the process.

II.	Regarding claim 19, Kites in view of Becker teach all the limitations of claim 18 (see above), including positioning the light source within the focal length of the refractive cylindrical optic (see above), but fail to explicitly teach positioning the virtual image at a first focal line of the curved reflector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kites in view of Becker’s method by optimizing the positioning of the virtual image to the first focal line. One would have been motivated to make this modification to ensure that all the light from the light source is collected and redirected to the curved reflector and then provided to the substrate.

2.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kites in view of Becker and Hertsch et al. (WO 2013/164051, reference is made to the provided English translation).

	Regarding claims 18-20, Kites in view of Becker teach all the process limitations (see above) except for failing to teach the intended use of the process steps for curing ink in a printing system. However, Hertsch teaches that it is conventional to utilize a similar system comprising an LED array and a reflector (abstract and Figure 2) for curing ink (middle of page 3 of the translation) in a printing system (Hertsch at claim 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kites in view of Becker’s process for application to ink curing in a printing system. One would have been motivated to make this modification as it would provide a practical application of Kites in view of Becker’s process.

3.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kites in view of Chu et al. (U.S. Pat No. 7580192).

Initially, the Examiner notes that the recitation of “A method for curing ink in a printing system” is a recitation of the intended use of the claimed invention. When reading the preamble in the context of the entire claim, the recitation of a method for curing ink in a printing system is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

I.	Regarding claims 18 and 20, Kites teaches a method comprising delivering light energy from an array of LEDs (abstract and Figure 4) and curved reflector (abstract and Figure 4) to generate a multi-dimensional column of irradiance that is delivered to the work piece, wherein at least a portion of the irradiance is delivered at an angle normal to the top surface of the work piece (Figure 4, where the workpiece surface is at point 150). Additionally, as a portion of the light is delivered at an angle normal to the surface of the work piece, the column of irradiance is also generated at a parallel plane above or below the focal plane of the curved reflector (see Figure 4). Attention is directed to Kites at Figure 4 
    PNG
    media_image1.png
    410
    494
    media_image1.png
    Greyscale
 which yields an identical irradiation of light to a surface at point 150 as applicant’s yields, absent the refractive optic which is being used to converge light from the light source process as shown in applicant’s Figure 4B 
    PNG
    media_image2.png
    741
    461
    media_image2.png
    Greyscale
. Kites fails to teach delivering the light via a refractive cylindrical optic such that the optic generates a virtual image which is then reimaged using the curved reflector.
	However, Chu teaches an LED light source with a plano-convex refractive optics lens, placed within the focal length of the refractive optic (abstract, column 2, lines 47-57, column 4, lines 31-35 and Figure 1, note that element 10 is the plano-convex lens) which generates a virtual image of the light source behind the refractive cylindrical optic (Figures 1, 2 and column 5, lines 14-20), for delivering irradiation to a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kites’ process by including a refractive cylindrical optic that generates a virtual image which is then reimaged by Kites’ curved reflector. One would have been motivated to make this modification as Chu teaches that the lens can be used to converge the light (abstract) such that all the light from Kites’ LEDs could be converged to the reflector, thereby providing an improved efficiency of the process.

II.	Regarding claim 19, Kites in view of Chu teach all the limitations of claim 18 (see above), including positioning the light source within the focal length of the refractive cylindrical optic (see above), but fail to explicitly teach positioning the virtual image at a first focal line of the curved reflector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kites in view of Chu’s method by optimizing the positioning of the virtual image to the first focal line. One would have been motivated to make this modification to ensure that all the light from the light source is collected and redirected to the curved reflector and then provided to the substrate.

4.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kites in view of Chu and Hertsch.

	Regarding claims 18-20, Kites in view of Chu teach all the process limitations (see above) except for failing to teach the intended use of the process steps for curing ink in a printing system. However, Hertsch teaches that it is conventional to utilize a similar system comprising an LED array and a reflector (abstract and Figure 2) for curing ink (middle of page 3 of the translation) in a printing system (Hertsch at claim 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kites in view of Chu’s process for application to ink curing in a printing system. One would have been motivated to make this modification as it would provide a practical application of Kites in view of Chu’s process.

Conclusion
	Claims 18-20 are pending.
	Claims 18-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 21, 2022Primary Examiner, Art Unit 1717